DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method, comprising: 
determining a throughput of a robotic arm; 
determining an equipment and product pair from one or more equipment and product pairs associated with the robotic arm based on comparing the throughput to a standard throughput of the robotic arm for the one or more equipment and product pairs; and 
identifying idle equipment from the determined equipment and product pair and a topology of the robotic arm.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “determining a throughput of a robotic arm (observing throughput data); 
determining an equipment and product pair from one or more equipment and product pairs associated with the robotic arm based on comparing the throughput to a standard throughput of the robotic arm for the one or more equipment and product pairs (using a table that lists the equipment and product pairs); and 
identifying idle equipment from the determined equipment and product pair and a topology of the robotic arm (based on observed data and comparison).” are treated by the Examiner as belonging to mental process grouping.
Similar limitations comprise the abstract ideas of Claims 7 and 13.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
Claim 7: “A non-transitory computer readable medium”.
Claim 13: “A server connected to one or more programmable logic controllers (PLCs) associated with a robotic arm over a network” and “a processor”.
The additional element in the preamble of “A non-transitory computer readable medium” is not qualified for a meaningful limitation because it is merely a generally recited memory.  A server connected to one or more programmable logic controllers (PLCs) associated with a robotic arm over a network only generally links the use of the judicial exception to a particular technological environment or field of use.  “A server and a processor” (generic processor) are generally recited and are not qualified as particular machines.  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis).
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-6, 8-12, and 14-17 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yazdi et al. (An Empirical Investigation of the Relationship between Overall Equipment Efficiency (OEE) and Manufacturing Sustainability in Industry 4.0 with Time Study Approach. Sustainability. 10. 10.3390/su10093031. August 2018) discloses An Empirical Investigation of the Relationship between Overall Equipment Efficiency (OEE) and Manufacturing Sustainability.
Vibhor et al. (US 20150244775 A1) discloses Work Flow Management for an Information Management System.
Saneyoshi et al. (US 20200058081 A1) discloses Production Management Apparatus, Method, and Non-Transitory Medium.
Dismukes et al. (US 20040148047 A1) discloses Hierarchical Methodology for Productivity Measurement and Improvement of Productions Systems.
Nagi et al. (Throughput Rate Improvement in a Multiproduct Assembly Line Using Lean and Simulation Modeling and Analysis, Volume 11, 2017, Pages 593-601, ISSN 2351-9789) discloses Throughput Rate Improvement in a Multiproduct Assembly Line Using Lean and Simulation Modeling and Analysis.
Koltai et al. (Calculation of the Throughput-Time in Simple Assembly Lines with Learning Effect, IFAC-PapersOnLine, Volume 48, Issue 3, 2015, Pages 314-319, ISSN 2405-8963, https://doi.org/10.1016/j.ifacol.2015.06.100.) discloses calculating the throughput-time of a production run in simple assembly lines.
Breginski et al. (Assembly line balancing using eight heuristics. 22nd International Conference on Production Research, ICPR 2013) discloses Assembly line balancing using eight heuristics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/               Examiner, Art Unit 2863                                                                                                                                                                                         	01/13/2022

/DANIEL R MILLER/               Primary Examiner, Art Unit 2863